IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                 )
                                   )
                 Plaintiff,        )
                                   )
                                   )     Cr. ID No. 1201020817A
                                   )
LAMOTT E. STEVENSON,               )
                                   )
                 Defendant.        )


                          Submitted: August 19, 2022
                         Decided: November 29, 2022


   COMMISSIONER’S REPORT AND RECOMMENDATION THAT
 DEFENDANT’S SECOND MOTION FOR POSTCONVICTION RELIEF
            SHOULD BE SUMMARILY DISMISSED




Mark A. Denney, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorneys for the State.

Lamott E. Stevenson, James T. Vaughn Correctional Center, Smyrna, Delaware,
pro se.



SALOMONE, Commissioner
           This 29th day of November 2022, upon consideration of Defendant’s Second

Rule 61 Motion for Postconviction Relief, it appears to the Court that:

              BACKGROUND, FACTS AND PROCEDURAL HISTORY

1.        Defendant Lamott E. Stevenson (“Stevenson”) was indicted on two counts of

Robbery in the First Degree, one count of Assault in the Second Degree, three counts

of Possession of a Deadly Weapon During Commission of a Felony (“PDWDCF”),

two counts of Possession of a Firearm During Commission of a Felony (“PFDCF”),

one count of Conspiracy in the Second Degree and one count of Wearing a Disguise

During Commission of a Felony arising out of a violent home invasion that occurred

on December 15, 2011.1

2.        Stevenson received a number of plea offers from the State but refused all

proposed plea deals and proceeded to trial on all charges.

3.        On November 9, 2012, following a three-day trial, a jury found Stevenson

guilty of all charges.2

4.        On December 20, 2012, the State filed a Motion to Declare Defendant a

habitual offender, which the Court granted on March 22, 2013.3


1
  Stevenson was also indicted on one count of Possession of a Deadly Weapon by a Person
Prohibited and one count of Possession of a Firearm by a Person Prohibited. The Court granted
Stevenson’s motion to sever those charges for trial purposes. State v. Stevenson, I.D. No.
1201020817A (“Case”), Docket No. (“#”) 10.

2
    State v. Stevenson, I.D. No. 1201020817A (“Case”), Docket No. (“#”) 54.
3
    Case, at #67, 69.


                                                 1
5.        On that same day, the Superior Court sentenced Stevenson to 192 years of

incarceration.4

6.        On April 17, 2013, Stevenson appealed his conviction to the Delaware

Supreme Court on the following grounds: (i) the prosecutor made improper remarks

during closing argument, (ii) there was insufficient evidence to support the State’s

claim that Stevenson received treatment at the hospital following the crime,5 and (iii)

the Court improperly denied his Motion for Judgment of Acquittal.6

7.        On December 20, 2013, the Delaware Supreme found Stevenson’s claims to

be without merit and the Court affirmed the judgment of the Superior Court.7

8.        On April 2, 2014, Stevenson filed a pro so Motion for Postconviction Relief

and Appointment of Counsel.8

9.        On April 15, 2014, the Court granted Stevenson’s request for counsel.9

10.        On September 29, 2014, through appointed counsel, Stevenson filed an

amended Motion for Post Conviction Relief. Appointed Rule 61 counsel raised a


4
    Case, at #69.
5
  Stevenson was shot by the homeowner during commission of the crimes for which he was
convicted. When he sought treatment at the hospital, he did not give his name but rather that of
Bryant Brown who was a co-defendant and lived at the same address as Stevenson.
6
    Case, at #90.
7
    Stevenson v. State, 83 A.3d 738 (Del. 2013) (TABLE).

8
    Case, at #95, 97.
9
    Case, at #96.


                                                2
single claim for relief that Stevenson was deprived of effective counsel during the

negotiating process surrounding his potential plea offers.10 Specifically, Stevenson

argued that trial counsel failed to properly advise him regarding his possible

sentencing as an habitual offender and, but for that failure, he would have accepted

a plea.11 Following a careful and thorough review of the record and submissions,

the Superior Court determined that trial counsel was not ineffective in his defense of

Stevenson finding that there was no evidence “to suggest that trial counsel had

information regarding the defendant’s criminal record that he failed to disclose nor

did he have the means to independently obtain the information that would have led

to the discovery of defendant’s potential habitual defender status.”12




10
     Case, at #114.
11
  Under 11 Del. C. §4214(a), any person that commits a fourth felony may be declared an “habitual
offender” thereby potentially subjecting that person to enhanced sentencing. It was known by both
the State and trial counsel that Stevenson had two felony convictions in Delaware, but it was not
until the eve of trial that the State learned that Stevenson also pled guilty in 2009 in federal district
court to a third felony. The federal conviction made Stevenson eligible for sentencing as a habitual
offender under 11 Del. C. §4214(a).

    In his first Rule 61 Motion, Stevenson argued that trial counsel had an affirmative duty to
determine whether he had any out-of-state or federal convictions which would have made him
eligible for habitual offender status and that counsel’s failure to investigate and discover
Stevenson’s federal conviction fell below an objective standard of reasonableness under Strickland
v. Washington, 466 U.S. 668 (1984). Stevenson further argued that counsel’s failure caused him
prejudice because the misinformation never allowed him to negotiate a plea deal with a true
understanding of his actual potential exposure to jail time as a habitual offender. Case, at #122.
12
  Case, at #128. See Superior Court Order, dated May 26, 2015, affirming and adopting the
Commissioner’s Order, dated February 9, 2015, which denied Stevenson’s Rule 61 Motion.



                                                   3
11.       On appeal, the Delaware Supreme Court likewise concluded that Stevenson’s

Rule 61 motion was without merit.13

                     STEVENSON’S SECOND RULE 61 MOTION

12.       On February 17, 2021, Stevenson filed the subject Rule 61 Postconviction

Motion for Relief, his second Rule 61 motion (the “Second Rule 61 Motion”). In

connection with this Second Rule 61 motion, Stevenson also requested the

appointment of counsel, which the Court denied on March 26, 2021.14

13.       In his Second Rule 61 motion, Stevenson raises three grounds for

postconviction relief:

           a. Ground One: Improper Plea Colloquy under Superior Court Rule
              11(c)(1). Stevenson asserts that the trial “court was negligent in it[s] duty
              during the plea colloquy hearing stage under Superior Court Criminal
              Rule 11(c)(1) when it failed to inform Stevenson of his correct maximum
              sentence under 11 Del. C. [§] 4214(a) denying him his federal and state
              due process rights . . .”

           b. Ground Two: Inaccurate Advice By the Court During the Plea
              Colloquy. Stevenson asserts that during the plea colloquy hearing the
              Court asked trial counsel what would be the maximum amount of time
              Stevenson would be facing if he were convicted of all charges at trial. In
              response, trial counsel stated 22 years. However, Stevenson was
              sentenced to 192 years as a habitual offender.


13
   Stevenson v. State, 132 A.3d 1 (Del. 2016)(finding that Stevenson failed to demonstrate that
there was a reasonable probability he suffered prejudice under Strickland due to trial counsel’s
failure to discover his federal conviction because, even if he had accepted the State’s plea offer,
(i) the State would have remained free to seek habitual offender status prior to sentencing and (ii)
it was doubtful that the State would have agreed to a plea once it learned of Stevenson’s federal
conviction).

14
     Case, at ##144-146.


                                                 4
           c. Ground Three: Ineffective Assistance of Counsel. Stevenson claims
              that the inaccurate information regarding the maximum time he could
              serve if convicted of all charges (i.e. 22 years) “influenced his decision
              NOT to pled guilty” to the three plea offers made by the State but instead
              elected to go to trial believing he would be facing a maximum of 22 years
              if convicted of all charges.


14.       At the onset, it must be reiterated that Stevenson had a trial by jury and did

not accept a guilty plea. Therefore, his references to a “plea colloquy” in his Second

Rule 61 Motion are factually inaccurate. Rather, the discussions before the Court

regarding his plea offers occurred during his case reviews which were conducted

prior to his trial. Stevenson provides no authority for the notion that the requirements

set forth in Rule 11 of the Delaware Rules of Criminal Procedure regarding guilty

pleas apply in the context of case reviews.

15.       For the reasons discussed below, Stevenson has failed to meet the pleading

requirements allowing him to proceed with his Second Rule 61 motion.

                          LEGAL STANDARD AND ANALYSIS

16.       Stevenson’s Second Rule 61 motion falls short of the procedural requirements

that must be met in order to proceed with the merits of his claims. If a procedural

bar exists, then the claim is barred, and the Court should not consider the merits of

the claim.15



15
     Super.Ct.Crim.R. 61(i).



                                             5
17.       Rule 61 (i) imposes four procedural requirements: (i) the motion must be filed

within one year of a final order of conviction;16 (ii) any basis for relief must be

asserted in the first timely filed motion for postconviction relief absent exceptional

circumstances (ie. discovery of new evidence that creates a strong inference of

defendant’s actual innocence or a new rule of constitutional law that would render

the conviction invalid) warranting a subsequent motion being filed; (iii) any basis

for relief must have been asserted at trial or on direct appeal as required by the court

rules unless the movant shows prejudice to his rights and cause for relief; and (iv)

any basis for relief must not have been formally adjudicated in any proceeding. The

bars to relief however do not apply to a claim that the court lacked jurisdiction or to

a claim that new evidence exists that movant is actually innocent or that there is a

new law, made retroactive, that would render the conviction invalid.17

18.       Stevenson’s Second Rule 61 Motion fails to meet the procedural requirements

of both Rule 61(i)(2) and (i)(4).

19.       Rule 61(i)(2) mandates that in second or subsequent postconviction motions,

the motion shall be summarily dismissed unless the defendant establishes: 1) that

new evidence exists that creates a strong inference that the defendant is actually




16
     Super.Ct.Crim.R. 61(i)(1).
17
     Super.Ct.Crim.R. 61.



                                             6
innocent of the charges for which he was convicted, or 2) the existence of a new rule

of constitutional law made retroactive to cases on collateral review rendered his

convictions invalid.18 If it plainly appears from the motion for postconviction relief

that the movant is not entitled to relief, the Court may enter an order for its summary

dismissal and cause the movant to be notified.19

20.       In this case, Stevenson has not pled that any new evidence exists that creates

a strong inference that he is actually innocent of the charges for which he was

convicted20 or that there is a new rule of law made retroactive to cases on collateral

review that would render his conviction invalid.

21.       Stevenson’s claims raised in this Second Rule 61 Motion are essentially the

same factual assertions raised in his first Rule 61 Motion. Namely, that had he been

apprised by his counsel (or, in this case, the Court) that his maximum potential

sentence if convicted of all charges could exceed 22 years, then he would not have

rejected the plea offers made by the State.21 Or, stated differently, he contends he



18
     Super.Ct.Crim.R. 61(d)(2) & (5); and Rule 61(i).
19
     Super.Ct.Crim.R. 61(d)(5).

20
  Stevenson does not allege the existence of any new evidence, let alone the existence of new
evidence that would create a strong inference that he was actually innocent of the charges.
21
   The fact that Stevenson now claims the Court engage in an “improper plea colloquy” and
provided him with “inaccurate advice” is not a fundamentally different argument than that poised
in his first Rule 61 motion and, even if it were, he could have raised such claims in his first timely
filed Rule 61.


                                                  7
would have accepted one of the three plea offers if he had known about the potential

for jail time of 192 years being imposed by virtue of his being found to be an habitual

offender. Both the Superior Court and, on appeal, the Supreme Court found that trial

counsel’s failure to uncover Stevenson’s federal conviction had no effect on the plea

process.22

22.       Having already been adjudicated, Stevenson’s claims in this Second Rule 61

Motion are also barred under Rule 61(i)(4) which provides that “[a]ny ground for

relief that was formerly adjudicated, whether in the proceedings leading to the

judgment of conviction, in an appeal, in a postconviction proceeding, or in a habeas

corpus proceeding, is thereafter barred.”23

23.       Rule 61(i)(4) precludes this Court’s consideration of the claims presented

herein to the extent that those claims were raised and adjudicated on direct appeal or

in Stevenson’s first motion for postconviction relief. In Stevenson’s first Rule 61

motion, the Delaware Supreme Court found that Stevenson failed to demonstrate

that there was a reasonable probability that the outcome of his case would have been

different even if trial counsel had advised Stevenson of his habitual offender status.




22
  See Stevenson v. State, 132 A.3d 1 (Del. 2016). Having found no reasonable probability of
prejudice under Strickland, the Delaware Supreme Court did not decide whether counsel’s
performance was deficient. Id. at 2.
23
     Super.Ct.Crim.R. 61(i)(4).


                                            8
24.       To the extent Stevenson is re-raising, re-stating or re-couching claims

previously raised in his first timely filed Rule 61 motion, any such claims are

procedurally barred as previously adjudicated.24

25.       Stevenson has not established any prejudice to his rights and/or cause for

relief. Stevenson had time and opportunity to raise any issue raised herein in a timely

filed postconviction motion. There is no just reason for Stevenson’s delay in doing

so. Having been provided with a full and fair opportunity to present any desired

claim in his first timely filed Rule 61 motion, any attempt at this late juncture to

raise, re-raise or re-couch a claim is procedurally barred.

26.       Stevenson has failed to meet the pleading requirements for proceeding with

the subject motion and, therefore, his Second Rule 61 Motion should be summarily

dismissed.

          For all of the foregoing reasons, Stevenson’s second motion for

postconviction relief should be SUMMARILY DISMISSED.

          IT IS SO RECOMMENDED.



                                                     /s/ Janine M. Salomone
                                                     The Honorable Janine M. Salomone


cc:       Prothonotary


24
     Johnson v. State, 1992 WL 183069, at *1 (Del.); Duhadaway v. State, 877 A.2d 52 (Del. 2005).


                                                 9